       Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 1 of 8 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 Kia Griffin-Thomas,                               )
                                                   )
       Plaintiff,                                  )    Case No.
                                                   )
                v.                                 )
                                                   )
 La Rabida Children’s Hospital,                    )
                                                   )
                                                   )
       Defendant.                                  )



                                           COMPLAINT
        NOW COMES Plaintiff, Kia Griffin-Thomas, by and through her attorneys, and alleges
the following against Defendant, La Rabida Children’s Hospital:


                                  Jurisdiction, Venue & Parties

        1.      This case arises under the Family and Medical Leave Act of 1993 (the “FMLA”)
and the Americans with Disabilities Act of 1990, as amended by the ADA Amendments Act of
2008 (generally referred to as the “ADA”).
        2.      This Court has subject matter jurisdiction to hear this case under 28 U.S.C. §
1331 (federal question jurisdiction).
        3.      Venue is appropriate here because the events giving rise to this litigation occurred
in this District, namely in Chicago, Illinois.
        4.      Defendant, La Rabida Children’s Hospital (“La Rabida”), is an Illinois not-for-
profit corporation located in Chicago, Illinois.
        5.      La Rabida is a pediatric specialty hospital.
        6.      Plaintiff, Kia Griffin-Thomas, is a former employee of La Rabida.
        7.      Griffin-Thomas was employed with La Rabida from September 16, 2013 to May
12, 2020.



                                                                                                   1
         Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 2 of 8 PageID #:2




                                                  Facts
          8.      In mid-April 2020, Griffin-Thomas reported to her employer that she was
experiencing fever and body aches.
          9.      On April 22, 2020, Griffin-Thomas reported to La Rabida’s Risk Management
Department assistant (who was also a Registered Nurse) that she had symptoms including fever,
body aches, lower back pain, shoulder pain, thigh pain, nausea, sore throat, cough, and tightness
in the chest.
          10.     On April 22, 2020, that Risk Management assistant/RN told her to stay away
from work until she was symptom-free for three days.
          11.     On April 23, 2020, Griffin-Thomas reported to La Rabida’s Risk Manager and
the director of her department that her doctor believed she (and her children) had COVID-19.
          12.     On April 23, 2020, Griffin-Thomas applied for FMLA 1.
          13.     On April 27, 2020, Griffin-Thomas told her employer she had applied for
FMLA.
          14.     On May 5, 2020, despite the fact that Griffin-Thomas had applied for FMLA
(and had not yet been approved or denied), Employment Manager Tim Meline called Griffin-
Thomas multiple times. He then emailed her, “per my voicemail…please provide an update.”
          15.     Griffin-Thomas responded to HR’s Meline less than an hour later with an email
that included “…I still have a sore throat, I don't feel my best and my youngest hasn't fully
recuperated.”
          16.     A few hours later, still on May 5, 2020, Griffin-Thomas wrote to Meline, inter alia,
“FMLA has received documentation from my physician…I can not return to work unwell… I
suppose FMLA will produce a decision soon. If the time I need to fully recuperate from this
horrible virus is unconducive to La Rabida's expectations or personal timeline I can submit a
formal resignation letter.”
          17.     On May 11, 2020, the Director of Human Resources, Frances Lefkow, emailed
Griffin-Thomas and demanded that Griffin-Thomas call her.




1   through a company that La Rabida contracted with, called “FMLA Source”


                                                                                                     2
       Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 3 of 8 PageID #:3




       18.     On May 11, 2020, Griffin-Thomas emailed Lefkow: “my throat is raw and has
been for three weeks since catching the coronavirus, my chest is still tight and I have asthma
which has flared. I am physically unable to return to work…”
       19.     Griffin-Thomas emailed Meline a few minutes later, on May 11, 2020, “I am
physically unable to have a conversation with anyone including my immediate family. My throat
is raw, my asthma has flared, my chest is still tight. That is the update on my health status. I
reply to everyone via text or email. That's the absolute best I can do at this time. No, I will not
be physically able to return on 5/12.”
       20.     On May 12, 2020, Lefkow wrote to Griffin-Thomas, “in your email to Tim, you
announced that you would be happy to submit a letter of resignation and I want to inform you
that we accept it. Your last day of being active on our payroll will be 5/11/2020.” She was
instructed to pick up her personal belongings and return La Rabida property and was told that
her access would be removed from all of La Rabida’s systems.


                                         Count 1: FMLA
       21.     Plaintiff re-alleges paragraph 1-20 as if re-printed here.
       22.     La Rabida is an employer covered by the FMLA, because it has 50 (plus)
employees, and it is engaged in commerce or in an industry or activity affecting commerce.
       23.     As of April 23, 2020 (the date she applied for FMLA leave), Griffin-Thomas was
an eligible employee under the FMLA because she had worked 1,250 (plus) hours during the
prior 12 months, worked at a location with 50 or more employees, and had worked for La
Rabida for 12 months.
       24.     It is unlawful for an employer to interfere with, restrain, or deny the exercise of,
or the attempt to exercise, any right provided by the FMLA.
       25.     It is unlawful for an employer to discriminate or retaliate against an employee for
having attempted to exercise any FMLA right.
       26.     La Rabida violated Griffin-Thomas’ rights under the FMLA by
             a) terminating her while she was unable to work because of a serious health
                 condition for which she had applied for FMLA leave (and well before 12 weeks
                 had expired); and


                                                                                                      3
       Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 4 of 8 PageID #:4




                 b) terminating her after she had requested approval for FMLA leave but before
                    such leave had been approved or denied.
        27.       La Rabida terminated her in order to avoid having to provide her with FMLA
leave and in retaliation for her request.
        28.       Griffin-Thomas needed leave for “a serious health condition”—suspected
COVID-19 (with symptoms including throat infection, ear infection, chest inflammation, and
underlying asthma), which required continuing treatment by healthcare providers.
        29.       As a result of La Rabida’s violations of the FMLA, Griffin-Thomas was harmed:
she has lost wages and benefits.
        30.       Griffin-Thomas has hired an attorney to assist her with remedying the violations
of her rights.
        WHEREFORE, Plaintiff, Kia Griffin-Thomas, requests that Defendant, La Rabida
Children’s Hospital, be found liable for violating the FMLA and that she be awarded all damages
to which she is entitled including but not limited to: 1) all wages, salary, employment benefits, or
other compensation denied or lost by reason of the violations; 2) interest on the damages listed
in #1; 3) liquidated damages equal to 1 and 2 combined; 4) a reasonable attorney’s fee; 5)
reasonable expert witness fees; and 6) other costs of this action.



                                             Count 2: ADA

        31.       Plaintiff re-alleges paragraphs 1-20 as if re-printed here.
        32.       At all relevant times, Griffin-Thomas was a person with a disability: she had the
impairments of asthma and Covid-19 infection, which substantially limited her ability to speak,
swallow and breathe.
        33.       She was “qualified”: she could do the essential functions of her position, with
accommodation.
        34.       Beginning in mid-April 2020, Griffin-Thomas sought reasonable accommodation
in the form of a short amount of time off work.
        35.       On May 12, 2020, Lefkow fired her, without engaging in any interactive process.




                                                                                                      4
       Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 5 of 8 PageID #:5




        36.     La Rabida violated the ADA by denying her reasonable accommodation and
terminating her because she was disabled.
        37.     As a result of LaRabida’s violations of the ADA, Griffin-Thomas was harmed,
financially and emotionally.
        38.     Punitive damages are necessary to punish La Rabida for its violations of federal
law.
        39.     Punitive damages are necessary to deter La Rabida and similar employers from
committing similar violations of federal law.
        40.     Griffin-Thomas exhausted her administrative remedies: she filed an EEOC
charge on July 29, 2020; she received a right-to-sue letter on or around January 30, 2021; and she
is filing this lawsuit within 90 days thereof.

        WHEREFORE Plaintiff, Kia Griffin-Thomas, requests that Defendant, La Rabida, be
found liable for violating the ADA, and that she be awarded all damages to which she is entitled,
including but not limited to actual damages (including for emotional distress); backpay; front
pay; fringe benefits, prejudgment interest; attorney’s fees; expert witness fees; costs; and any
other relief required to make Plaintiff whole, including compensation for lost earning power.



                                           Count 3: IHRA

        41.     Plaintiff re-alleges Count 2 here.
        42.     Defendant’s conduct also violates the IHRA.
        43.     Plaintiff exhausted her administrative remedies under the IHRA: her EEOC
charge was cross-filed at the Illinois Department of Human Rights; she sent the EEOC’s right-
to-sue letter to the IDHR; she received dismissal on or around March 7, 2021; and she is filing
this lawsuit within 90 days thereof.

        WHEREFORE Plaintiff, Kia Griffin-Thomas, requests that Defendant, La Rabida, be
found liable for violating the IHRA, and that she be awarded all damages to which she is
entitled, including but not limited to actual damages (including for emotional distress); backpay;
front pay; fringe benefits, prejudgment interest; attorney’s fees; expert witness fees; costs; and
any other relief required to make Plaintiff whole, including compensation for lost earning power.

                                                                                                     5
       Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 6 of 8 PageID #:6




                               Count 4: Illinois Whistleblower Act

        44.     Plaintiff realleges paragraphs 1-20 as if re-printed here.
        45.     Under the Illinois Whistleblower Act, Section 20 (“Retaliation for certain refusals
prohibited”), an employer may not retaliate against an employee for refusing to participate in an
activity that would result in a violation of a State or federal law, rule, or regulation.
        46.     As of May 12, 2020, the City of Chicago’s Commissioner of Public Health had
signed the following Order:


        “Any resident of the City of Chicago having COVID-19 illness shall shelter in
        their place of residence. No person having COVID-19 illness shall go to their
        workplace or congregate setting in the City of Chicago…
        In addition to any other penalty provided by law, any person who violates this
        Order shall be subject to the fines set forth in Section 2-112-340 of the Municipal
        Code.
        ‘COVID-19 Illness’ means demonstrating symptoms of acute respiratory disease,
        including, but not limited to, new onset of fever, cough, shortness of breath,
        congestion in the nasal sinuses or lungs, sore throat, body aches, or unusual
        fatigue. A person is considered to have COVID-19 illness until such person is
        free of fever (100.4° F (38.0° C) or greater using an oral thermometer), and any
        of the other symptoms described herein, for at least 72 hours, without the use of
        fever-reducing or other symptom-altering medicines (e.g. cough suppressants).”
Allison Arwady, MD, Order of the Commissioner of Health of the City of Chicago No. 2020-1
(Shelter in Place for COVID-19 Illness) (Issued and Effective March 18, 2020),
https://www.chicago.gov/content/dam/city/depts/cdph/HealthProtectionandResponse/
Order%20re%20Shelter%20in%20Place%20FINAL.pdf (last viewed Apr. 12, 2021).
        47.     Griffin-Thomas told LaRabida she would not come into work with symptoms of
acute respiratory disease.
        48.     LaRabida fired her for refusing to come into work (a children’s hospital, no less)
while sick with symptoms of acute respiratory disease.
        49.     This violates the Illinois Whistleblower Act.
        50.     As a result of LaRabida’s violations, Griffin-Thomas was harmed, financially and
emotionally.




                                                                                                     6
       Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 7 of 8 PageID #:7




       WHEREFORE, Plaintiff, Kia Griffin-Thomas, requests that Defendant, La Rabida, be
found liable for violating the Illinois Whistleblower Act and that she be awarded all damages to
which she is entitled, including but not limited to backpay with interest; front pay; damages for
emotional distress; attorney’s fees; expert witness fees; and costs incurred in litigation.



                                 Count 5: Retaliatory Discharge

       51.     Plaintiff realleges paragraphs 1-20 as if re-printed here.
       52.     Griffin-Thomas was discharged by La Rabida.
       53.     Griffin-Thomas was discharged by La Rabida because she refused to come to
work with symptoms of acute respiratory disease in May 2020.
       54.     City of Chicago’s Commissioner of Public Health had signed an order which
forbade her from coming to work with these symptoms.
       55.     A termination for this reason violated the public policy of Illinois.
       56.     As a result of La Rabida’s violations, Griffin-Thomas was harmed, financially and
emotionally.
       57.     Punitive damages are necessary to punish La Rabida for its violations of Illinois
law.
       58.     Punitive damages are necessary to deter La Rabida and similar employers from
committing similar violations of Illinois law.

       WHEREFORE, Plaintiff, Kia Griffin-Thomas, requests that Defendant, La Rabida, be
found liable for the Illinois tort of Retaliatory Discharge and that she be awarded all damages to
which she is entitled, including but not limited to backpay with interest; front pay; damages for
emotional distress; punitive damages; and costs incurred in litigation.

                                            Jury Demand

       Plaintiff demands a jury trial pursuant to Rule 38(b) of the Federal Rules of Civil
Procedure.


DATED: 4/15/21                                         Respectfully submitted by:


                                                                                                    7
Case: 1:21-cv-02033 Document #: 1 Filed: 04/15/21 Page 8 of 8 PageID #:8




                                       s/Julie Herrera__________

                                       Law Office of Julie O. Herrera
                                       53 W. Jackson, Suite 1615
                                       Chicago, IL 60604
                                       Tel: 312-479-3014
                                       jherrera@julieherreralaw.com




                                                                           8
